DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeJesus (US 2021/0323717 A1).
Regarding claims 1 and 9, DeJesus teaches a tamper-evident takeaway box comprising a blank comprising panels and end flaps connected along fold lines (see Fig. 1), with the panels and the end flaps being foldable along the fold lines to form two container sections (i.e. lid section and a tray section) that can be closed together in a closed position to form a closed container; a securing feature that seals the closed container in a sealed position (see Par. 0056);a visual indicator that shows either that the closed container was opened from the sealed position after the securing feature was sealed or that the securing feature was altered after the securing feature was sealed (242; see Par. 0061); and, a closure feature that allows the container to be retained in the closed position after the securing feature has been released or after the closed container has been opened from the sealed position (see Par. 0057).  Examiner considers tearing a tear strip to provide visual indication that a container has been opened from its initial state; and that the initial seal cannot be re-used after being ruptured to open from the container’s initial closed state.
	Regarding claim 2, DeJesus teaches a box wherein the closure feature includes at least two flaps connected along a common fold line (234/240).
Regarding claim 5, DeJesus teaches a box wherein the sealing means is an adhesive (222) provided on an inner surface of the outer flap to secure the outer flap to the container.
Regarding claim 6, DeJesus teaches a box wherein the adhesive is covered by a cover (224) which can be removed to expose the adhesive.
Regarding claims 7-8, DeJesus teaches a box wherein the sealing means includes a tear tab (242) that separates at least a portion of the outer flap from the container and the tear tab separation provides the visual indication of opening.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeJesus in view of Giudilli (US 2014/0299657 A1).
Regarding claim 10, DeJesus discloses the claimed invention except for providing the box with at least one QR code identifier.  Giudilli teaches a cardboard box for pizza comprising a QR code printed thereon to provide promotional material (see Par. 0026).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to print a QR code on DeJesus’s pizza box in order to convey information to a pizza customer, as taught by Giudilli.
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734